PER CURIAM.
This is an appeal from a partial summary final judgment. The underlying cause is an action to foreclose a mortgage. The defense to foreclosure is the existence of a prior unsatisfied encumbrance of record. Both parties filed motions for summary judgment before the pleadings were closed.
While we do not agree with appellant’s position on the merits, it is abundantly clear that the case is not ripe for final determination and that genuine issues of material fact remain to be resolved. Accordingly we reverse and remand for further appropriate proceedings.
GUNTHER, WARNER and GARRETT, JJ., concur.